           Case 2:19-cv-00535-JAM-KJN Document 24 Filed 10/08/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 W. DEAN CARTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2781
   Facsimile: (916) 554-2900
 5 Dean.Carter@usdoj.gov

 6 Attorneys for the United States of America

 7 HANK G. GREENBLATT
   Dreyer Babich Buccola Wood Compora
 8 20 Bicentennial Circle
   Sacramento, CA 95826
 9 (916) 379-3500
   Hgreenblatt@dbbwc.com,
10
   Attorneys for Plaintiff
11

12

13                           IN THE UNITED STATES DISTRICT COURT

14                         FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   MICHELLE TAFOYA,                                 CASE NO. 2:19-CV-00535-JAM-KJN
17                              Plaintiff,
                                                      STIPULATION AND ORDER TO
18   v.                                               REFER ACTION TO THE
                                                      VOLUNTARY DISPUTE
19   UNITED STATES OF AMERICA,                        RESOLUTION PROGRAM
20                              Defendant.
21

22

23

24         Pursuant to Local Rule 271, the parties hereby agree to submit the above-captioned case to

25 the Voluntary Dispute Resolution Program (“VDRP”).

26 //

27 //

28 //
     STIPULATION AND ORDER TO SUBMIT CASE TO VDRP
          Case 2:19-cv-00535-JAM-KJN Document 24 Filed 10/08/20 Page 2 of 2



 1

 2                                                  Respectfully submitted,

 3 Dated: October 7, 2020                           McGREGOR W. SCOTT
                                                    United States Attorney
 4

 5
                                                    /s/ W. Dean Carter
 6                                                  W. DEAN CARTER
                                                    Assistant United States Attorney
 7                                                  Attorneys for the United States
 8

 9

10 Dated: October 7, 2020                           /s/ Hank G. Greenblatt
                                                    HANK G. GREENBLATT
11
                                                    Dreyer Babich Buccola Wood Campora
12                                                  Attorneys for Plaintiff

13

14

15                                            ORDER

16
           Pursuant to stipulation, IT IS SO ORDERED.
17

18
     DATED: October 7, 2020                             /s/ John A. Mendez
19                                                      THE HONORABLE JOHN A. MENDEZ
20                                                      UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER TO SUBMIT CASE TO VDRP
